In habeas corpus proceedings, petitioner appeals from two judgments of the Supreme Court, Dutchess County, (1) the first, dated September 28, 1976, granted the application to the extent of directing respondents to furnish him with a statement of the "reasons why incarceration rather than alternatives thereto was appropriate” and (2) the second, dated December 9, 1976, determined that the reasons submitted were adequate. Judgments affirmed, without costs or disbursements. Special Term’s dispositions were correct under the circumstances of this case. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.